7 F.3d 226
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Percy D. TAYLOR, Petitioner-Appellant,v.Edward MURRAY, Respondent-Appellee.Percy D. Taylor, Petitioner-Appellant,v.Edward Murray, Respondent-Appellee.
Nos. 93-6239, 93-6240.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  October 13, 1993.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-92-587, CA-92-588)
Percy D. Taylor, Appellant Pro Se.
Robert B. Condon, Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Percy D. Taylor appeals from the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  However, we grant certificates of probable cause in order to alter the district court's final orders to reflect that the dismissals of Taylor's habeas corpus petitions are without prejudice, subject to Taylor's subsequent exhaustion of available state remedies.  With those amendments, we affirm on the reasoning of the district court.*  Taylor v. Murray, Nos.  CA-92-587, CA-92-588 (E.D. Va.  Feb. 5, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 We also grant Taylor's "Motion for the Application of FRAP Rules."